NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALLEN HAMMLER,                                  No. 20-15675

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01949-MCE-DB

 v.
                                                MEMORANDUM*
DIRECTOR, CALIFORNIA
DEPARTMENT OF CORRECTIONS AND
REHABILITATION; CALIFORNIA
DEPARTMENT OF CORRECTIONS AND
REHABILITATION,

                Defendants,

and

SCOTT KERNAN,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                              Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Allen Hammler appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Hammler’s action as duplicative

because it is based on the same factual allegations as those in Hammler v. Kernan,

et al., 19-cv-00497-DAD-SAB. See Adams v. Cal. Dep’t of Health Servs., 487

F.3d 684, 688-89 (9th Cir. 2007) (explaining that in determining whether an action

is duplicative, courts examine “whether the causes of action and relief sought, as

well as the parties or privities to the action, are the same”), abrogated on other

grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008); Cato v. United States, 70

F.3d 1103, 1105 n.2 (9th Cir. 1995) (duplicative complaints can be dismissed as

“abusive” under 28 U.S.C. § 1915(e)).

      Appellee’s motion for judicial notice (Docket Entry No. 40) is granted.

      Hammler’s motion for immediate action (Docket Entry No. 47) is denied.

      AFFIRMED.




                                          2                                    20-15675